Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 1 of 25 Page ID #:1


 1   NICHOLAS & TOMASEVIC, LLP
     Craig M. Nicholas (SBN 178444)
 2   Alex Tomasevic (SBN    245598)
     225 Broadway, 19th Floor
 3   San Diego, California 92101
     Tel: (619) 325-0492
 4   Fax: (619) 325-0496
     Email: cnicholas@nicholaslaw.org
 5   Email: atomasevic@nicholaslaw.org
 6   WINTERS & ASSOCIATES
     Jack B. Winters, Jr. (SBN 82998)
 7   Georg M. Capielo (SBN 245491)
     Sarah Ball (SBN 292337)
 8   8489 La Mesa Boulevard
     La Mesa, California 91942
 9   Tel: (619) 234-9000
     Fax: (619) 750-0413
10   Email: jackbwinters@earthlink.net
     Email: gcapielo@einsurelaw.com
11   Email: sball@einsurelaw.com
12   Attorneys for Plaintiff THURMA J. KELLEY,
     and on Behalf of the Class
13

14                      UNITED STATES DISTRICT COURT
15                     CENTRAL DISTRICT OF CALIFORNIA
16   THURMA J. KELLEY Individually, and Case No.:
     on Behalf of the Class,
17                                      CLASS ACTION COMPLAINT FOR:
                        Plaintiff,
18          vs.                         (1) DECLARATORY RELIEF OR
                                            JUDGMENT (CAL CIV CODE §§
19   COLONIAL PENN LIFE INSURANCE           1060, ET SEQ.);
     COMPANY, a Pennsylvania
20   Corporation                        (2) DECLARATORY RELIEF OR
                                            JUDGMENT (28 U.S.C. 2201, ET
21                      Defendant.          SEQ.);
22                                         (3) BREACH OF CONTRACT;
23                                         (4) UNFAIR COMPETITION
                                               (BUSINESS AND PROFESSIONS
24                                             CODE §§ 17200, ET SEQ.)
25                                         (5) FINANCIAL ELDER ABUSE
26
                                               DEMAND FOR JURY TRIAL
27

28

                               CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 2 of 25 Page ID #:2


 1         Plaintiff THURMA J. KELLEY, individually, and on behalf of the class
 2   defined below, makes the following allegations against Defendant COLONIAL
 3   PENN LIFE INSURANCE COMPANY (“Colonial Penn”) as follows.
 4                             I.     NATURE OF THE CASE
 5        1.      Colonial Penn refuses to comply with mandatory provisions of the
 6   California Insurance Code as well as California common law regulating the lapse and
 7   termination of life insurance policies.
 8         2.     Since January 1, 2013, Colonial Penn and other related entities have
 9   systematically and purposely failed to provide certain classes of policy owners,
10   insureds, assignees and others, proper notices of pending lapse or termination.
11   Colonial Penn has refused to provide required grace periods. It has also failed to
12   notify thousands of policy owners of their right to designate someone to receive
13   critical notices and information regarding life insurance, despite being required to do
14   so on an annual basis. Each of these important safeguards are required by, among
15   other sources, California Insurance Code Sections 10113.71 and 10113.72.1
16   California law requires strict compliance with these safeguards and Colonial Penn
17   has refused and continues to refuse to comply.
18         3.     As a result, Colonial Penn has failed to properly administer policies, has
19   failed to properly evaluate the status of payments due under policies and failed to
20   properly pay claims to beneficiaries for policies lapsed or terminated for nonpayment
21   of premium. Indeed, from January of 2013 until the present, thousands of policy
22   owners and beneficiaries have lost, and continue to lose, the benefit, value and
23   security of their life insurance; have been, and continue to be, forced into unnecessary
24   reinstatements; and in many instances have lost all reasonable access to any insurance
25   at all. Ultimately, Colonial Penn has robbed thousands of their customers and
26
27
     1
       Unless otherwise stated, all references to “Section 10113.71” and/or “10113.72”
      refer to California Insurance Code Sections 10113.71 and/or 10113.72. Sometimes
28    these will be collectively referred to as “The Statutes.”
                                               1
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 3 of 25 Page ID #:3


 1   beneficiaries of the investment in such policies, charged improper amounts for
 2   reinstatement, and denied policy benefits as well as the security intended to be
 3   provided from such insurance.
 4         4.     The injury to Colonial Penn’s customers and beneficiaries continues
 5   today, with policyholders currently paying unnecessary or inflated premiums, or
 6   unknowingly suffering under improper forced “reinstatements” which diminish the
 7   value or conditions of the policies. And there are numerous policyholders whom
 8   Colonial Penn told have no insurance, but whose policies are, unbeknownst to them,
 9   still in force and in some situations with benefits being owed and unpaid.
10        5.      The Statutes were enacted to protect Californians and others, primarily
11   seniors and the ill, as well as the intended beneficiaries of such individuals. The
12   Statutes were designed to prevent or lessen the possibility of unintended or
13   uninformed loss of valuable and necessary life insurance for just one missed payment
14   or resulting from a policyholders’ physical or mental infirmity. The Statutes were
15   written to codify existing law regarding lapse and termination of life insurance, which
16   required strict compliance with applicable law and policy provisions before
17   termination takes effect. The Statutes were also intended to standardize the
18   procedures used in all life insurance when a policyholder misses a premium payment
19   and when an insurer attempts to apply provisions of the policy that allow for lapse
20   and termination. These rules are also consistent with the strong public policy to give
21   all policy owners and insureds mechanisms to allow for secondary notices of lapse
22   and termination and overall to prevent unintended forfeitures.
23        6.      The Statutes were also designed specifically to deal with the unique
24   nature of life insurance and the adhesive nature of insurance contracts as well as the
25   strong public policy to protect consumers of insurance. When a potential claim for
26   benefits arises, the policy owner and party responsible for payment of premiums is
27   often the insured, and due to their death, is no longer available to explain the
28   circumstances related to any potential lapse or termination of coverage.          The
                                             2
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 4 of 25 Page ID #:4


 1   Legislature also recognized that the beneficiary is often unaware of the circumstances
 2   related to any lapse of coverage. Rather, the insurer is fully in control of the
 3   documentation and requirements for termination of coverage. As such, California
 4   requires strict compliance with all statutory and contractual provisions governing
 5   termination of an otherwise in-force policy regardless of the nonpayment of premium.
 6   In other words, no lapse or termination for failure to pay a premium is effective, and
 7   the policy remains in force even if premiums are unpaid, unless and until all statutory
 8   and contractual provisions are satisfied.
 9         7.     Plaintiff is the victim of Colonial Penn’s failures. Plaintiff, on behalf of
10   herself and others similarly situated brings this action to recover for the injuries and
11   damages resulting from these violations. Plaintiff also requests injunctive relief
12   intended to ensure Colonial Penn’s future compliance with these important consumer
13   safeguards and to prevent the ongoing violation of these important statutes.
14                                      II.      PARTIES
15         8.     Plaintiff THURMA J. KELLEY is an individual and the owner of and
16   person insured by the life insurance policy at issue.
17         9.     Defendant Colonial Penn Life Insurance Company is a Pennsylvania
18   Company doing business in California. It is registered to do business in California
19   and is licensed by the California Department of Insurance to sell life insurance here
20   in California. Colonial Penn is one of the largest sellers of life insurance in California
21   by market share. From 2013 until the present Colonial Penn was the insurer
22   responsible for administering and honoring the subject Policy.
23         10.    Upon information and belief, Colonial Penn does or has done business
24   under and through, or issued policies under, many names, brands, or affiliates over
25   the years. This lawsuit and the class definition below concerns all of Colonial Penn’s
26   policies that it has ever been responsible for, in whole or in part, that have ever been
27   in force at any time on January 1, 2013 or thereafter, and under all applicable names,
28   brands, trade names, and affiliates.
                                              3
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 5 of 25 Page ID #:5


 1                            III.    JURISDICTION AND VENUE
 2         11.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332,
 3   including under the Class Action Fairness Act. The matter in controversy, exclusive
 4   of interest and costs, exceeds the sum or value of $75,000, and is between citizens of
 5   different States. Also, the matter or controversy is a putative class action with over
 6   100 class members and with over $5 million in controversy.
 7          12.    Venue is proper in the Central District of California pursuant to 28
 8   U.S.C. Section 1391(b) through (d), because Defendant is authorized to conduct
 9   business in this District and has intentionally availed itself of the laws and markets
10   within this District; does substantial business in this District; and is subject to
11   personal jurisdiction in this District. Plaintiff also resides in this District.
12                  IV.    THE ENACTMENT AND APPLICABILITY OF
13                    INSURANCE CODE SECTIONS 10113.71 AND 10113.72
14          13.    In 2012, after extensive and open hearings and public consideration,
15   including with Colonial Penn and all other major insurance companies doing business
16   in California, the California Legislature enacted Insurance Code Sections 10113.71
17   and 10113.72, which instituted procedural requirements for the termination and lapse
18   of life insurance policies. The Statutes were written to avoid unintended forfeitures
19   of life insurance policies primarily being suffered by the elderly and the ill.     The
20   Legislature found that there was a significant problem in California with the elderly
21   abruptly losing insurance because they happened to miss a premium payment despite
22   having faithfully and timely paid for many years.
23          14.    Sections 10113.71 and 10113.72, in addition to other statutory
24   provisions and laws in effect as of January 1, 2013, mandate that every life insurance
25   policy in or governed by California law, including policies that have issued, been
26   delivered, renewed, reinstated, converted or otherwise become subject to the
27   jurisdiction of California, shall contain a 60-day grace period and that the policy shall
28   remain in force during the grace period. Cal. Ins. Code § 10113.71(a).
                                                4
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 6 of 25 Page ID #:6


 1         15.      The provisions further require that before an individual life insurance
 2   policy governed by California law is lapsed or terminated for nonpayment of
 3   premium, a 30-day written notice of pending lapse or termination must be mailed not
 4   only to the policyholder, but also to any additional person who had been designated
 5   to receive such notice, as well as any person having any interest in the policy. Cal.
 6   Ins. Code § 10113.72(c).
 7         16.      The provisions also mandate that the insurer, on an annual basis, as well
 8   as during any application process, notify the policy owner of his or her right to
 9   designate additional notice recipients.
10         17.      Finally, the statutes mandate that no lapse or termination is effective
11   unless all the provisions are strictly complied with.
12         18.      The provisions are applicable individually and severally to all life
13   insurance policies governed by California law from and after January 1st, 2013 until
14   the present.
15         19.      More specifically, Section 10113.71 reads as follows:
16                       § 10113.71 Grace Period; Notice of pending lapse and
                    termination of policy; Mailing requirement
17
                          (a) Every life insurance policy issued or delivered in this
18                  state shall contain a provision for a grace period of not less than
                    60 days from the premium due date. The 60-day grace period
19                  shall not run concurrently with the period of paid coverage. The
                    provision shall provide that the policy shall remain in force
20                  during the grace period.
21                        (b) (1) A notice of pending lapse and termination of a life
                    insurance policy shall not be effective unless mailed by the
22                  insurer to the named policy owner, a designee named pursuant to
                    Section 10113.72 for an individual life insurance policy, and a
23                  known assignee or other person having an interest in the
                    individual life insurance policy, at least 30 days prior to the
24                  effective date of termination if termination is for nonpayment of
                    premium.
25
                         (2) This subdivision shall not apply to nonrenewal.
26
                         (3) Notice shall be given to the policy owner and to the
27                  designee by first-class United Sates mail within 30 days after a
                    premium is due and unpaid. However, notices made to assignees
28
                                               5
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 7 of 25 Page ID #:7


 1                pursuant to this section may be done electronically with the
                  consent of the assignee.
 2
                        (c) For purposes of this section, a life insurance policy
 3                includes, but is not limited to, an individual life insurance
                  policy and a group life insurance policy, except where
 4                otherwise provided.
 5               Next, Section 10113.72 says:
 6                     § 10113.72 Right to designate person to receive notice of
                  lapse or termination of policy for nonpayment of premium;
 7                Right to change designation; Notice of lapse or termination
 8                       (a) An individual life insurance policy shall not be issued
                  or delivered in this state until the applicant has been given the
 9                right to designate at least one person, in addition to the applicant,
                  to receive notice of lapse or termination of a policy for
10                nonpayment of premium. The insurer shall provide each
                  applicant with a form to make the designation. That form shall
11                provide the opportunity for the applicant to submit the name,
                  address, and telephone number of at least one person, in
12
                  addition to the applicant, who is to receive notice of lapse or
13                termination of the policy for nonpayment of premium.
14                      (b) The insurer shall notify the policy owner annually of the
                  right to change the written designation or designate one or more
15                persons. The policy owner may change the designation more
                  often if he or she chooses to do so.
16
                        (c) No individual life insurance policy shall lapse or be
17                terminated for nonpayment of premium unless the insurer, at
                  least 30 days prior to the effective date of the lapse or
18                termination, gives notice to the policy owner and to the person or
                  persons designated pursuant to subdivision (a), at the address
19                provided by the policy owner for purposes of receiving notice of
                  lapse or termination. Notice shall be given by first-class United
20                States mail within 30 days after a premium is due and unpaid.
21         20.    These Statutes are regulatory in nature and contain no grandfather
22   provisions limiting their application only to policies first issued or delivered after
23   January 1, 2013. Rather, they apply to all policies still in existence as of January 1,
24   2013 and thereafter.
25         21.    These provisions were intended to standardize the procedures and
26   notices used by life insurers to terminate policies. The Statutes further codified long-
27   standing California law and policy regarding the State’s desire to protect
28   policyholders and beneficiaries from loss of insurance resulting from the failure, e.g.,
                                             6
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 8 of 25 Page ID #:8


 1   to pay a premium after years of timely payments. These provisions, individually and
 2   collectively, were intended to apply to policies in force as of January 1, 2013 and
 3   thereafter, including those policies that would come within the jurisdiction of the state
 4   and regardless of the date of any original issuance.
 5           22.   The principal supporters of the legislation were groups representing the
 6   elderly and the retired as well as constituents dealing with health concerns. There was
 7   no substantive opposition to the legislation during its drafting. Rather, the insurance
 8   industry supported these new provisions and accepted that the goal and purpose of
 9   the legislation was legitimate and in the best interest of their policyholders and
10   beneficiaries. Prior to enactment, there was never a public or private dispute that the
11   enactment of provisions codifying a contractual right to a 30-day written notice, a 60-
12   day grace period, and an annual right to designate was within the proper exercise of
13   California’s regulatory authority.      Furthermore, after repeated review, it was
14   determined that enactment of these provisions would have no substantial fiscal or
15   economic ill effect. It was determined that these Statutes support a strong public
16   policy to safeguard consumers’ investment in life insurance, and the safety blanket
17   that insurance provides.
18                   V.     COLONIAL PENN’S VIOLATIONS OF LAW
19           23.   In 2012, Colonial Penn was made fully aware of the drafting and
20   enactment of these provisions. And through its own lobbying groups and regulatory
21   advisors, Defendant understood how and in what fashion The Statutes would apply
22   and specifically that the Statutes would apply to all policies in force as of January 1st,
23   2013.
24           24.   Despite early knowledge of the Statutes and their mandates, since
25   January 1, 2013, Colonial Penn has failed to comply with the Statutes.
26           25.   Colonial Penn’s failure to comply with these provisions has resulted in,
27   amongst other impacts, the improper lapse, termination, and/or forced reinstatement
28   of policies, the loss of the capacity of policyholders to be insured, the denial of actual
                                              7
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 9 of 25 Page ID #:9


 1   claims, and the loss of millions, or perhaps billions, in insurance benefits that
 2   Defendant has illegally retained. Plaintiff and her family have suffered and continue
 3   to suffer various forms of injury and loss including injury from an improper lapse,
 4   improper requirement of reinstatement and termination, and from Defendant’s failure
 5   to reinstate coverage or otherwise pay the benefits due.
 6        26.     Plaintiff is informed and believes that the failure of Defendants to
 7   comply with these statutes as well as the resulting injuries and damages continue to
 8   this day for many Californians.
 9                VI.    PLAINTIFF’S POLICY, LAPSE, TERMINATION,
10                      REINSTATEMENT, AND DENIAL OF HER CLAIM
11         27.    In or before 2001, Thurma J. Kelley purchased, from or in California, a
12   life insurance policy ( sometimes “The Policy” or the “Subject Policy”) from Colonial
13   Penn Life Insurance Company, (Policy No. FT2780319B). Plaintiff is both the
14   insured and the policyowner. As of January 1st, 2013, and at all times thereafter,
15   Defendant Colonial Penn was responsible for all contractual and statutory obligations
16   associated with The Policy.
17         28.    Plaintiff is informed and believes that a full and complete copy of The
18   Policy is attached as Exhibit “A.” The Policy was purchased in California, was issued
19   and delivered in California, and thereafter was continuously renewed and kept in
20   force through the payment of premiums pursuant to the terms of The Policy. All
21   premiums were paid from California and, as such, The Policy was and continues to
22   be governed by the laws of California including but not limited to The Statutes and
23   the statutory provisions of the California Insurance Code pursuant to California Ins.
24   Code Section 41 et. al. The purpose of this policy was to insure the life of Plaintiff
25   Thurma J. Kelley.
26        29.     The value of The Policy is $25,000 or more. The terms of The Policy
27   state: We will pay the Death Benefit Amount less any Accelerated Benefit amount
28   paid if the insured dies while the certificate is in force, subject to the terms of this
                                              8
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 10 of 25 Page ID #:10


  1   certificate. Ex. A. For the first 5-year term, the premium payment was $28.20 per
  2   month, with increases every 5 years. In 2017 the monthly premium was $59.45.
  3   Plaintiff stayed current on The Policy and faithfully paid the premiums every month
  4   for over 15 years, and well beyond the enacting of The Statutes by the California
  5   legislature in 2013. Premiums were fully paid in 2013, 2014, 2015, 2016, and part of
  6   2017.
  7        30.      Despite the application of California law, at no time during 2014, 2015,
  8   2016, or 2017 did Colonial Penn advise Plaintiff of her right to designate another
  9   recipient of important policy notices, of her right to a 30-day notice prior to any
 10   effective lapse or termination, or of her right to a 60 day grace period. Rather, at
 11   various times, Colonial Penn misstated the actual form and type of notice required by
 12   law and the terms of the policy. Colonial Penn also withheld and concealed from
 13   Plaintiff its previous failure to comply with those provisions. Plaintiff is informed
 14   and believes that these failures were part of a general business practice of Colonial
 15   Penn of ignoring and misapplying Sections 10113.71 and 10113.72.
 16           31.   After making premium payments consistently for over 15 years, one
 17   payment was apparently missed in or around August of 2017. Plaintiff, upon realizing
 18   the payment was missed, contacted Colonial Penn, was informed of the full amount
 19   needed to keep the policy in force, and sent two months of payment in late August
 20   2017. Colonial Penn kept Plaintiff’s money for a couple of weeks, then decided to
 21   send the money back, and informed Plaintiff that her policy had lapsed and was
 22   terminated. The termination was illegal and ineffective. Further, Colonial Penn
 23   informed Plaintiff they were not willing to reinstate The Policy without a significant
 24   increase in premium. The refusal to reinstate The Policy was improper and illegal as
 25   The Policy had not been legally terminated.
 26           32.   Defendant did not comply with The Statutes and there is no evidence
 27   showing otherwise. Plaintiff has no record of receiving notices of any missed
 28   premium payment in 2017 or of any impending lapse or the triggering of any
                                              9
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 11 of 25 Page ID #:11


  1   mandatory 60-day grace period or of any right to designate an individual to receive
  2   notices. At all times, Plaintiff was financially capable of paying all premiums due
  3   and was desirous of maintaining the policy.
  4        33.      At no point relevant to this matter has Colonial Penn complied with or
  5   attempted to comply with the provisions of Sections 10113.71 or 10113.72 regarding
  6   The Policy.     Colonial Penn had not provided any notice of pending lapse or
  7   termination. No notice was provided for the alleged lapse or termination of The
  8   Policy in 2016. Colonial Penn did not provide a 60-day grace period as required by
  9   Section 10113.71(a) or the terms of The Policy.
 10        34.      Colonial Penn also violated Section 10113.72 by failing to provide
 11   notice of a right to designate an alternative notice recipient. As such, all attempted
 12   notices were per se ineffective and The Policy remains in force.. Finally, despite the
 13   lack of strict compliance with these provisions, Colonial Penn has refused to reinstate
 14   or continue coverage without a significantly increased premium. This termination
 15   violated the terms of the California Insurance Code, but also constituted a material
 16   breach of the contract.
 17        35.      Due to these violations of The Statutes, alone or together, the lapse and
 18   termination of The Policy was void and ineffective. As such, the Policy remains in
 19   force. The failure to comply with these provisions also was, and remains, a material
 20   breach of The Policy.
 21                           VII. CLASS ACTION ALLEGATIONS
 22         36.     Colonial Penn has not, since at least January 1, 2013, properly complied
 23   with the provisions of Insurance Code Sections 10113.71 and/or 10113.72. Since that
 24   time, Colonial Penn has failed and continues to fail to provide these protections to
 25   policy owners, assignees and their beneficiaries.
 26         37.     Colonial Penn’s handling of The Policy is and was consistent with
 27   Colonial Penn’s standardized policies and procedures.             Colonial Penn has
 28
                                              10
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 12 of 25 Page ID #:12


  1   systematically failed to provide a class of policy owners the protections afforded by
  2   Sections 10113.71 and 10113.72.
  3         38.    Plaintiff brings this action on behalf of all members of the following
  4   proposed class and sub-class:
  5         The Class:
  6         All past, present, and future owners or beneficiaries of Colonial Penn’s
            individual life insurance policies in force on or after January 1, 2013
  7         and governed by Sections 10113.71 and/or 10113.72, where the
            policies underwent or will undergo lapse, termination, and/or
  8         reinstatement without Colonial Penn first providing written notice of
            and an actual 60-day grace period, a 30-day notice of pending lapse and
  9         termination, and/or an annual notice of a right to designate at least one
            other person to receive notice of lapse or termination of a policy for
 10         nonpayment of premium.
 11         The Elder Abuse Sub-Class:
 12
           All members of the Class defined above who were also 65 years of age
 13        or older at the time the policy lapsed or terminated.

 14        39.     Subject to additional information obtained through further investigation
 15   and discovery, the foregoing class definition may be expanded or narrowed by
 16   amendment or amended complaint or at the time of moving for class certification.
 17   Specifically excluded from the proposed Class is the Judge assigned to this action,
 18   and any member of the Judge’s immediate family.
 19        40.     Colonial Penn’s conduct has imposed a common injury and/or harm on
 20   all class members. Colonial Penn has acted, and has refused to act, on grounds
 21   generally applicable to the class members, which makes final injunctive relief with
 22   respect to each claim appropriate.
 23         41.    Plaintiff will and does faithfully represent and is a member of the Class
 24   and Sub-Class.
 25        42.     Numerosity. The members of the Class and sub-class are so numerous
 26   that their individual joinder is impracticable. Plaintiff is informed and believes, and
 27   on that basis alleges, that the proposed Class and sub-class contains thousands and
 28   perhaps tens-of-thousands of members. The precise number of members is unknown
                                              11
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 13 of 25 Page ID #:13


  1   to Plaintiff. The true number of members is known or ascertainable by Colonial Penn,
  2   as are their identities. Thus, Class members may be notified of the pendency of this
  3   action by first class mail, electronic mail, and/or by published notice.
  4        43.     Existence and Predominance of Common Questions and Answers of
  5   Law and Fact. There is a well-defined community of interest in the questions and
  6   answers of law and fact involved affecting class members. The questions and
  7   answers of law and fact common to the class and sub-class predominate over
  8   questions and answers affecting only individual class members, including, but not
  9   limited to, the following:
 10                       a.       Whether Sections 10113.71 and 10113.72, in whole or in
 11                part, apply to Colonial Penn’s life insurance policies.
 12                       b.       Has Colonial Penn violated and does it continue to violate
 13                the provisions of Sections 10113.71 and 10113.72?
 14                       c.       Whether Colonial Penn’s life insurance policies have been
 15                ineffectively lapsed or terminated or subsequently been unnecessarily
 16                modified through reinstatement.
 17                       d.       Whether Defendant is required to provide grace periods,
 18                timely and proper written notices of pending lapse or pending
 19                termination, and to provide policyholders a right to designate as set forth
 20                in Section 10113.72.
 21                       e.       Should the Court invalidate improper lapses, terminations,
 22                and/or reinstatements of policies that resulted from Defendant’s failure
 23                to comply with the Insurance Code?
 24                       f.       Should Defendant be required to make payments to
 25                beneficiaries of Policies where the insured has died and the policy was
 26                lapsed or terminated in violation of Sections 10113.71 or 10113.72?
 27                       g.       Whether Defendant knew or should have known that their
 28                conduct was directed to one or more persons aged 65 or older.
                                                12
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 14 of 25 Page ID #:14


  1         44.    Typicality. Plaintiff’s claims are typical of the claims of the members
  2   of the Class and sub-class because Plaintiff and each member of the Class and sub-
  3   class were victims of the same statutory violations. Further, Plaintiff’s claims are
  4   typical of the claims of her fellow Class members, which all arise from the same
  5   operative facts involving the Defendant’s unlawful violations of Sections 10113.71
  6   and 10113.72.
  7         45.    Adequacy of Representation. Plaintiff will fairly and adequately protect
  8   the interests of the Class and sub-class.      Plaintiff has retained counsel highly
  9   experienced in handling class action litigation, including that which involves
 10   consumer protection from unfair insurance business practices, and Plaintiff intends
 11   to prosecute this action vigorously. Plaintiff has no interest adverse or antagonistic
 12   to that of the Class.
 13         46.    Superiority. A class action is a superior method for the fair and efficient
 14   adjudication of this controversy. The damages or other financial detriment suffered
 15   by individual Class members are relatively small compared to the burden and expense
 16   that would be expended by individual litigation of their claims against Defendant. It
 17   would thus be virtually impossible for Class members, on an individual basis, to
 18   obtain effective redress for the wrongs done to them. Furthermore, even if Class
 19   members could afford such individualized litigation, the court system could not.
 20   Individualized litigation would create the danger of inconsistent or contradictory
 21   judgments arising from the same set of facts. Individualized litigation would also
 22   increase the delay and expense to all parties and the court system from the issues
 23   raised by this action. The class action device provides the benefit of adjudication of
 24   these issues in a single proceeding, economies of scale, and comprehensive
 25   supervision by a single court, and presents no unusual management difficulties under
 26   the circumstances. Moreover, many Class members remain unaware of their rights
 27   and without this Class action, would remain unaware of their rights and benefits.
 28
                                              13
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 15 of 25 Page ID #:15


  1            47.    In the alternative, the Class and sub-class may also be certified because:
  2                   (a)    The prosecution of separate actions by individual Class members
  3            would create a risk of inconsistent or varying adjudication with respect to
  4            individual Class members that would establish incompatible standards of
  5            conduct for the Defendant;
  6                   (b)    The prosecution of separate actions by individual class members
  7            would create a risk of adjudications with respect to them that would, as a
  8            practical matter, be dispositive of the interests of other Class members not
  9            parties to the adjudications, or would substantially impair or impede their
 10            ability to protect their interests; and/or
 11                   (c)    Defendant has acted or refused to act on grounds generally
 12            applicable to the Class, thereby making appropriate final declaratory and/or
 13            injunctive relief with respect to the members of the Class as a whole.
 14            48.    Unless the Class (including the sub-class) is certified, Defendant will
 15   retain monies received because of its conduct taken against the class members and
 16   Plaintiff. Unless a Class-wide injunction is issued, Defendant will continue to
 17   commit the violations alleged and members of the Class will continue to be harmed.
 18            49.     Plaintiff knows of no difficulty likely to be encountered in the
 19   management of this litigation that would preclude its maintenance as a Class Action.
 20   Because the action is brought as a Class Action, the Court need only apply a single
 21   set of California laws as they relate to Defendant’s violation of Sections 10113.71
 22   and 10113.72.
 23            50.     Plaintiff has incurred, and will incur, expenses for attorney’s fees and
 24   costs in bringing this action. These attorney’s fees and costs are necessary for the
 25   prosecution of this action and will result in a benefit to each of the members of the
 26   class.
 27

 28
                                                 14
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 16 of 25 Page ID #:16


  1
                              VIII. FIRST CAUSE OF ACTION
  2
                     FOR DECLARATORY JUDGMENT OR RELIEF
  3                       (CAL CIV. CODE § 1060 ET SEQ.)
  4         (By Plaintiff, individually and on Behalf of the Class and Sub-Class)
  5         51.     Plaintiff incorporates by reference each and every allegation contained
  6   above.
  7         52.     Under California law, “[a]ny person interested under a written
  8   instrument…or under a contract, or who desires a declaration of his or her rights or
  9   duties with respect to another…may, in cases of an actual controversy relating to the
 10   legal rights and duties of the respective parties,” may maintain a complaint or cross
 11   complaint “for a declaration of his or her rights and duties.” Furthermore, he or she
 12   “may ask for a declaration of rights or duties, either alone, or with other relief, and
 13   the court may make a binding declaration of these rights or duties, whether or not
 14   further relief is or could be claimed at the time.” (Cal. Civ. Code § 1060.)
 15         A.     Basis for Relief
 16        53.     On January 1, 2013, the California Insurance Code was amended by
 17   Sections 10113.71 and 10113.72. The provisions of The Statutes were immediately,
 18   and thereafter, read into all in-force policies regardless of the date of issuance.
 19        54.     These statutes and amendments to the California Insurance Code were
 20   intended to and do regulate the lapse and termination procedures arising from the
 21   nonpayment of premiums which may occur from the date of enactment and thereafter.
 22         55.    The amendments were not intended to relieve or waive a policyholder’s
 23   continuing obligation to pay premiums but operated to keep the policy in force until
 24   the policy was properly lapsed or terminated consistent with the statutory provisions
 25   which were incorporated into the terms of the policy by law. Each of these statutory
 26   requirements were intended to stand alone.
 27         56.    Forfeiture provisions for nonpayment of premium for life insurance
 28   policies are strictly construed against lapse or termination and California law
                                               15
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 17 of 25 Page ID #:17


  1   disfavors forfeiture of insurance. Forfeitures “are often the means of great oppression
  2   and injustice” and “the courts should be liberal in construing the transaction in favor
  3   of avoiding a forfeiture.” (Ins. Co. v. Norton (1978) 96 U.S. 234, 242.) “Forfeiture
  4   of a policy will be avoided on any reasonable showing.” Klotz v. Old Line Life Ins.
  5   Co. of Amer., 955 F.Supp. 1183, 1188 (N.D. Cal. 1996).
  6         B.     There is an Actual Controversy Requiring a Declaration of Rights
                   and Duties
  7

  8         57.     An actual controversy has arisen and now exists between Plaintiff and
  9   Colonial Penn concerning their respective rights and duties under the California
 10   Insurance Code and the Policy. Plaintiff contends Sections 10113.71 and 10113.72
 11   apply to the Subject Policy as well as all of Colonial Penn’s California life insurance
 12   policies in force as of or after January 1, 2013, including any policies that were
 13   renewed in California on or after January 1, 2013. Plaintiff also contends these
 14   Statutes govern the manner and procedure in which life insurance policies can legally
 15   be lapsed or terminated as of January 1, 2013, and thereafter. Colonial Penn contends
 16   and acts as if the Statutes do not apply to these policies.
 17         58.     Plaintiff desires a judicial determination of rights and duties, and a
 18   declaration or judgment that Sections 10113.71 and 10113.72 applied as of January
 19   1, 2013, to Colonial Penn’s California policies in force as of or at any time after
 20   January 1, 2013, including the Subject Policy.
 21         59.     A judicial declaration would advise insureds and their beneficiaries
 22   like Plaintiff of their rights, and would advise Colonial Penn of its duties to Plaintiff
 23   and to Class members concerning policyholders' rights to designate individuals to
 24   receive notices of pending lapse and termination and the right to receive notice of,
 25   and the ability to properly utilize, the legally required grace period. A judicial
 26   declaration is also necessary to determine the validity of any unnecessary
 27   reinstatements obtained, to determine whether policies were legally in force at the
 28
                                               16
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 18 of 25 Page ID #:18


  1   times of deaths of insureds, and to determine whether beneficiaries were wrongfully
  2   denied payment of benefits under their policies.
  3                      IX.   SECOND CAUSE OF ACTION
  4         FOR DECLARATORY JUDGMENT OR RELIEF (FEDERAL
           DECLARATORY JUDGMENT ACT – 28 U.S.C. §§ 2201, ET SEQ.)
  5
            (By Plaintiff, individually and on Behalf of the Class and Sub-Class)
  6

  7         60.     Plaintiff incorporates by reference each and every allegation contained
  8   above.
  9         61.     Under federal law, “[i]n a case of actual controversy within its
 10   jurisdiction, … any court of the United States … may declare the rights and other
 11   legal relations of any interested party seeking such declaration, whether or not further
 12   relief is or could be sought. Any such declaration shall have the force and effect of a
 13   final judgment and shall be reviewable as such.” (28 U.S.C. 2201; Fed. Rule Civ.
 14   Proc., Rule 57).
 15         62.     Here, an actual controversy has arisen and now exists between Plaintiff
 16   and Defendant within this Court’s jurisdiction concerning the parties’ respective
 17   rights, duties, and legal relations under the California Insurance Code and the Policy.
 18   Plaintiff contends Sections 10113.71 and 10113.72 apply to the Subject Policy and
 19   all of Defendant’ California life insurance policies in force as of or after January 1,
 20   2013, including any policies that were renewed in California on or after January 1,
 21   2013. Plaintiff also contends these Statutes govern the manner and procedure in
 22   which life insurance policies can legally be lapsed or terminated as of January 1,
 23   2013, and thereafter.    Defendant contends and acts as if Sections 10113.71 and
 24   10113.72 do not apply to many categories of their policies, such as Plaintiff’s Policy.
 25         63.    Plaintiff hereby seeks a judicial determination of rights and duties, and
 26   a declaration or judgment that Sections 10113.71 and 10113.72 applied as of January
 27   1, 2013, to Defendant’s California policies in force as of or at any time after January
 28   1, 2013, including Plaintiff’s Policy.
                                              17
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 19 of 25 Page ID #:19


  1         64.     A judicial declaration would advise insureds and their beneficiaries like
  2   Plaintiff of their rights, and would advise Defendant of its duties to Plaintiff and to
  3   Class members concerning policyholders' rights to designate individuals to receive
  4   notices of pending lapse and termination and the right to receive notice of, and the
  5   ability to properly utilize, the legally required grace period. A judicial declaration is
  6   also necessary to determine the validity of any unnecessary reinstatements obtained,
  7   to determine whether policies were legally in force at the times of deaths of insureds,
  8   and to determine whether beneficiaries were wrongfully denied payment of benefits
  9   under their policies.
 10                           X.     THIRD CAUSE OF ACTION
 11                                BREACH OF CONTRACT
 12         (By Plaintiff, Individually and on Behalf of the Class and Sub-Class)
 13         65.     Plaintiff incorporates by reference each and every allegation contained
 14   above.
 15         66.     Defendant breached and continues to breach the express terms of its life
 16   insurance policies, including Plaintiff’s Policy, as well as the statutory mandates
 17   regarding such policies, by, amongst other things:
 18               (a)     Failing to include in such policies and failing to provide a 60-day
 19         grace period for purposes of payment of premiums and lapse and termination
 20         of coverage for nonpayment of premium;
 21               (b)     Lapsing and/or Terminating policies before expiration of the 60-
 22         day grace period;
 23               (c)     Failing to include in such policies and failing to provide accurate
 24         30-day written notice of pending lapse or termination;
 25               (d)     Failing to provide proper notice to policyholders on an annual
 26         basis of the policyholders' right to designate individuals to receive notices of
 27         pending lapse or termination;
 28
                                              18
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 20 of 25 Page ID #:20


  1               (e)         Lapsing or terminating policies without strictly complying with
  2         the terms of the policies;
  3               (f)         Refusing to pay benefits to beneficiaries, despite knowledge and
  4         information that Defendant had not strictly complied with the terms of the
  5         policies;
  6               (g)         Improperly requiring reinstatement of policies that had not lapsed
  7         or terminated and which were not required or were not subject to reinstatement;
  8               (h)         By failing to pay benefits or claims;
  9               (i)         By failing to provide the notices required by the policy; and
 10               (j)         By failing to apply the applicable law to the insurance contract.
 11         67.         Under the terms of this Policy and consistent with laws of California,
 12   Plaintiff was entitled to sufficient written notice and sufficient grace periods prior to
 13   the effectuation of any lapse or termination for non-payment. Colonial Penn sent no
 14   such notice and provided no such grace periods and, thus, breached the insurance
 15   contract by failing to provide these mandatory protections.
 16         68.         All the aforementioned conduct, individually and collectively,
 17   constitutes material unexcused breaches of the policies. To the extent any contractual
 18   obligations, duties, or conditions are imposed on policyholders or on beneficiaries,
 19   those obligations, duties, and conditions have been waived and/or have been excused
 20   due to Defendant’s material breaches. After each material breach, each policy owner
 21   was thus excused from the further tendering of premiums and from any further
 22   performance under the terms of the policy, including but not limited to the acceptance
 23   of any offer by Colonial Penn of any reinstatement or modification to the policy.
 24         69.         Defendant’s conduct caused injury upon the false, wrongful and
 25   inadequate termination of coverage devaluing the policy and subsequently caused
 26   injury in fact through the further denial of an ability to resume coverage, and
 27   ultimately in refusing to pay the claim. Plaintiff and her fellow class members
 28   suffered harm through the loss of coverage, the loss of peace of mind related to the
                                                  19
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 21 of 25 Page ID #:21


  1   existence of coverage, and the capacity to utilize the years of investment in the
  2   wrongfully lapsed and terminated policy.
  3         70.    To the extent any policyholders and/or beneficiaries have failed to
  4   comply with any payment conditions or other conditions for the continuation of
  5   insurance, Defendant is estopped to assert such conditions due to their conduct and
  6   material breaches. Yet, Defendant has done so with respect to Plaintiff and members
  7   of the Class and sub-class.
  8         71.    As a legal and proximate result of the conduct described herein, Plaintiff
  9   as well as the class and sub-class have suffered direct and foreseeable economic
 10   damages, including loss of policy coverages and benefits, in a nature and amount to
 11   be proven at the time of trial.
 12
                             XI.    FOURTH CAUSE OF ACTION
 13
                   UNFAIR COMPETITION (CALIFORNIA BUSINESS
 14                   & PROFESSIONS CODE §§ 17200, ET SEQ.)
 15    (By Plaintiff, individually and as successor-in-interest to Danny K. Allen and
                            on Behalf of the Class and Sub-Class)
 16                                (Against All Defendants)
 17         72.    Plaintiff incorporates by reference each and every allegation contained
 18   above.
 19         73.    California Business and Professions Code Sections 17200, et. seq.
 20   (“UCL”) prohibit any unlawful, unfair, deceptive, or fraudulent business practice.
 21         74.    Defendant committed “unlawful” acts under the UCL by violating and
 22   continuing to violate Sections 10113.71 and 10113.72, including by failing to afford
 23   insureds, including Plaintiff, the requisite 60-day grace period and/or written 30-day
 24   notice prior to any lapse or termination, and further, an annual right to designate
 25   someone else to also receive notices of pending lapse or termination of coverage.
 26         75.    Plaintiff’s Policy as well as policies which have allegedly been lapsed
 27   and/or terminated are still in force and are payable or subject to continuation of
 28   insurance. Because of Colonial Penn’s violations of the California Insurance Code,
                                               20
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 22 of 25 Page ID #:22


  1   Colonial Penn’s attempted terminations or lapses of policies like the Subject Policy
  2   were illegal and ineffective. The policies, in other words, remain in force and subject
  3   to payment of the benefit. Colonial Penn’s failure to comply with the statutory terms
  4   has not effectively terminated any policy, and Plaintiff and her fellow class members
  5   all remain in an ongoing valid contractual relationship with Colonial Penn.
  6         76.    Colonial Penn’s unlawful practices also included and continue to
  7   include Defendant’s ongoing concealment that Sections 10113.71 and 10113.72
  8   apply to a class or classes of life insurance in force on or after January 1 st, 2013.
  9   Defendant continues to conceal and mislead the policyholders and beneficiaries of
 10   the existence of a right to a 30-day lapse warning, a right to a 60 day grace period, a
 11   right to an annual designation, as well as the provisions of these statutes that mandate
 12   strict compliance with these provisions before any effective lapse or termination
 13   occurs. Defendant has failed and continues to fail to explain to the policyholders and
 14   beneficiaries that a life insurance policy in force on or after January 1 st, 2013 cannot
 15   be effectively terminated until strict compliance with all provisions of the insurance
 16   provisions, and that without such strict compliance the policy remains in force.
 17         77.    Moreover, Colonial Penn has committed deceptive acts under the UCL
 18   by affirmatively and erroneously telling class members, like Plaintiff, that their
 19   policies had grace periods of less than 60 days and/or that their policies have lapsed
 20   or terminated. The truth is that the policies had grace periods of at least 60 days and
 21   the policies had not actually lapsed or terminated.
 22         78.    The unlawful and unfair business practices described above have
 23   proximately caused harm and injuries to Plaintiff, the class, and to the general public
 24   in the form of lost money and property. The losses include valuable coverage, policy
 25   benefits that Colonial Penn is withholding, as well as the premiums that it wrongfully
 26   collected.
 27         79.    Pursuant to California’s UCL, Plaintiff, the general public, and the
 28   members of the Class and sub-class are entitled to restitution of the money or property
                                              21
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 23 of 25 Page ID #:23


  1   acquired by Defendant by means of such business practices, in amounts yet unknown,
  2   but to be ascertained at trial. Examples of this lost money acquired illegally by
  3   Defendant include un-refunded premiums, withheld benefits, and diminution of value
  4   of policies.
  5         80.      Defendant continues to this day to ignore or otherwise violate The
  6   Statutes, continuing to rob owners and beneficiaries, like Plaintiff, of their lawfully-
  7   owned policies and benefits. As such, and pursuant to California’s UCL, Plaintiff
  8   and the members of the class and sub-class and the general public are also entitled to
  9   injunctive relief, including public injunctive relief, against Defendant’s ongoing
 10   business practices.
 11         81.      If Defendant is not enjoined from engaging in the unlawful business
 12   practices described above, Plaintiff, the class and sub-class, and the general public
 13   will be irreparably injured.
 14         82.      Plaintiff, the general public, and the members of the class and sub-class
 15   have no plain, speedy, and adequate remedy at law.
 16         83.      Plaintiff’s success in this action will result in the enforcement of
 17   important rights affecting the public interest by conferring a significant benefit upon
 18   the general public. Private enforcement of these rights is necessary as no public
 19   agency has pursued enforcement and the interests Plaintiff seeks to protect are for the
 20   benefit of the general public. Plaintiff is therefore entitled to an award of attorneys’
 21   fees and costs of suit pursuant to, among others, California’s UCL, the Common Fund
 22   doctrine, the Public Benefit Doctrine, and California Code of Civil Procedure Section
 23   1021.5.
 24                             XII.     FIFTH CAUSE OF ACTION
 25        FINANCIAL ELDER ABUSE (CAL WELF. & INST. CODE § 15610.30)
            (By Plaintiff individually, and on Behalf of the Elder Abuse Sub-Class)
 26
 27         84.      Plaintiff incorporates by reference each and every allegation contained
 28   above.
                                                22
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 24 of 25 Page ID #:24


  1        85.     By way of its actions described above, Colonial Penn has taken, hidden,
  2   appropriated, obtained, or retained Plaintiff and her fellow sub-class members’
  3   money or property and/or assisted in the taking, hiding, appropriating, obtaining, or
  4   retaining of said money or property—namely, the life insurance policies which
  5   Colonial Penn improperly terminated as well as the benefits associated with those
  6   policies and which Colonial Penn has withheld and continues to withhold to this day.
  7        86.     Plaintiff and the fellow sub-class members were each 65 or older at all
  8   relevant times, including at the time of Colonial Penn’s purported termination of the
  9   subject policies as well as at the time Colonial Penn should have, but failed to, pay
 10   any policy benefits owed.
 11        87.     Colonial Penn took, hid, appropriated, obtained, or retained this money
 12   or property for a wrongful use or with the intent to defraud Plaintiff and her fellow
 13   sub-class members.
 14        88.     Colonial Penn knew or should have known that its conduct was likely to
 15   be harmful to Plaintiff and other sub-class members.
 16        89.     As a direct result of Colonial Penn’s actions, Plaintiff and her fellow
 17   sub-class members were harmed in an amount to be determined at trial. Colonial
 18   Penn’s conduct was a substantial factor in causing that harm.
 19        90.     Plaintiff and all other members of the elder abuse sub-class, seek
 20   compensatory damages and all other remedies otherwise provided by law in an
 21   amount to be proven at trial, as well as reasonable attorney’s fees and costs under
 22   California Welfare and Institutions Code Section 15657.5.
 23        91.     Furthermore, Colonial Penn, in committing the acts described above, is
 24   guilty of recklessness, oppression, fraud, or malice in the commission of the financial
 25   abuse thereby entitling Plaintiff, and the sub-class to an award of punitive damages.
 26                               XII. PRAYER FOR RELIEF
 27         Plaintiff prays for relief against Defendant as follows:
 28         1.     For certification of this action as a class action;
                                              23
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-03348-MWF-E Document 1 Filed 04/09/20 Page 25 of 25 Page ID #:25


  1         2.     A declaration of Plaintiff's and the Class’ and sub-class’ rights pursuant
  2   to the insurance policies issued by Defendant and a declaration that Defendant has
  3   violated The Statutes;
  4         3.     For an injunction to issue against Defendant stopping and remedying the
  5   ongoing violation of The Statutes, including public injunctive relief;
  6         4.     For economic damages according to proof where available;
  7         5.     Fore restitution where available;
  8         6.     For treble relief under Cal. Civ. Code § 3345;
  9         7.     For interest where available;
 10         8.     For attorneys’ fees and all litigation costs and expenses where available;
 11         9.     For such other and further relief as this Court deems just and proper.
 12                            XIII. DEMAND FOR JURY TRIAL
 13         Plaintiff hereby requests a trial by jury.
 14   Respectfully submitted:
 15   DATED: April 9, 2020                           NICHOLAS & TOMASEVIC, LLP
 16
                                              By:     /s/ Alex Tomasevic
 17                                                  Craig M. Nicholas (SBN 178444)
                                                     Alex Tomasevic (SBN 245598)
 18                                                  Email: cnicholas@nicholaslaw.org
                                                     Email: atomasevic@nicholaslaw.org
 19
 20                                                  WINTERS & ASSOCIATES
                                                     Jack B. Winters, Jr. (SBN 82998)
 21                                                  Georg M. Capielo (SBN 245491)
 22
                                                     Sarah Ball (SBN 292337)
                                                     Email: jackbwinters@earthlink.net
 23
                                                     Email: gcapielo@einsurelaw.com
                                                     Email: sball@einsurelaw.com
 24                                                  Attorneys for Plaintiff
 25
                                                     THURMA J. KELLEY

 26
 27

 28
                                              24
                                   CLASS ACTION COMPLAINT
